Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/10/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Status
3.	Claims 1, 3-4, 6-9 are pending in the application. Claims 2 and 5 are cancelled.
Election/Restrictions
4.	Newly submitted claims 6-9 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the limitation of an upper supporting member, a lower supporting member, a shield island is distinct from invention claimed under original claims 1-5. New claims 6-9 requires a separate search and places the set of claims under distinct group which should be filed separately.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 6-9 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
A phone call was made to attorney of record’s office on 12/06/21 but the examiner was unable to reach the attorney’s office. The applicant must cancel the withdrawn claims 6-9 from the application in the following response.
	Claims 6-9 are considered withdrawn.
Allowable Subject Matter
5.	Claims 1, 3-4 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
7.	Regarding claim 1, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “ a cable supporting block having a cable accommodating hole in which the coaxial cable is accommodated, wherein the cable supporting block is configured to be coupled to the conductive block so that the position of the probe hole is aligned with the position of the cable accommodating hole; and a cable supporting substrate comprising a through hole through which the cable supporting block passes, wherein the cable supporting substrate includes a first side onto which the conductive block is mounted and a second side opposite to the first side to which a second end of the coaxial cable is attached” in combination with other limitations of the claim.
8.	Claims 3-4 are also allowed as they further limit claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868